 
EXHIBIT 10.1
 
FORM OF INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
____________, 200_ between Acco Brands Corporation, a Delaware corporation (the
“Company”), and [________] (“Indemnitee”).
 
WITNESSETH THAT:
 
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or officers or in other capacities unless they are
provided with adequate protection through insurance and adequate indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the Company;
 
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that, in order to attract and retain qualified individuals, the
Company will attempt to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Company and its subsidiaries
from certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.  The By-Laws of
the Company (the “By-Laws”) provide for indemnification of, among other persons,
the directors and officers of the Company.  Directors and officers may also be
entitled to indemnification pursuant to the General Corporation Law of the State
of Delaware (“DGCL”).  The By-Laws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and
directors, officers and other persons with respect to indemnification;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining qualified directors
and officers;
 
WHEREAS, the Board of Directors has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
the Company’s stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
 
WHEREAS, this Agreement is a supplement to and in furtherance of the By-Laws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and
 
 

--------------------------------------------------------------------------------


 
WHEREAS, Indemnitee does not regard the protection available under the Company’s
By-Laws and insurance as adequate in the present circumstances, and may not be
willing to serve as a director, officer, employee or agent without adequate
protection, and the Company desires Indemnitee to continue to serve in such
capacity or capacities.  Indemnitee is willing to continue to serve and to take
on additional service for or on behalf of the Company on the condition that he
or she be so indemnified.
 
NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director, officer, employee or agent after the date hereof, the parties hereto
agree as follows:
 
ARTICLE I
 
INDEMNIFICATION
 
1.           Proceedings Other Than Proceedings by or in the Right of the
Company.  The Company shall indemnify Indemnitee to the fullest extent permitted
by applicable law if Indemnitee was or is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Company), by reason of the fact that Indemnitee is or
was a director, officer, employee or agent of the Company or any of its
subsidiaries or is or was serving at the request of the Company as a director,
officer, employee or agent (except in each of the foregoing situations to the
extent any written agreement, arrangement or understanding of agency to which
Indemnitee is a party contains provisions that supersede or abrogate
indemnification under this Section 1) of another corporation or of any
partnership, joint venture, trust, employee benefit plan or other enterprise,
against Expenses (as hereinafter defined), judgments, penalties, fines, excise
taxes and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his behalf in connection with such action, suit or proceeding
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company, and, with respect
to any criminal action or proceeding, had no reasonable cause to believe his or
her conduct was unlawful.  The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, or, with respect to any
criminal action or proceeding, had reasonable cause to believe that his or her
conduct was unlawful.
 
2.           Proceedings by or in the Right of the Company.  The Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Company or any of its
subsidiaries, or is or was serving at the request of the Company as a director,
officer, employee or agent (except in each of the foregoing situations to the
extent any written agreement, arrangement or understanding of agency to which
Indemnitee is a party contains provisions that supersede or abrogate
indemnification under this Section 2) of another corporation or of any
partnership, joint venture, trust, employee benefit plan or other enterprise
against Expenses actually and reasonably incurred by Indemnitee or on his behalf
in connection with the defense or settlement
 
 
2

--------------------------------------------------------------------------------


 
of such action or suit if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and except that no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company unless and only to the extent that the Court of Chancery
of Delaware or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses which the Court of Chancery of Delaware
or such other court shall deem proper.
 
3.           Indemnification for Expenses of Indemnitee Who is Wholly or Partly
Successful.  To the extent that Indemnitee has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in Section 1
or 2 of this Article I, or in defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by or on behalf of Indemnitee in connection therewith.  If Indemnitee
is not wholly successful in any such action, suit or proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters therein, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by or on behalf of
Indemnitee in connection with each claim, issue or matter that is successfully
resolved.  For purposes of this Article I and without limitation, the
termination of any claim, issue or matter by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
4.           Additional Indemnity.  In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 or 2 of this
Article I, the Company shall and hereby does indemnify and hold harmless
Indemnitee against all Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by him or on his behalf if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or participant in any Proceeding (including a Proceeding by or in the right of
the Company), including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee.  The only limitation
that shall exist upon the Company’s obligations pursuant to this Agreement shall
be that the Company shall not be obligated to make any payment to Indemnitee
that is finally determined (under the procedures, and subject to the
presumptions, set forth in Sections 7 and 8 of this Article I and of Article II
hereof) to be unlawful.
 
5.           Contribution.
 
(a)           Whether or not the indemnification provided in Sections 1, 2, 3
and 4 of this Article I is available, in respect of any threatened, pending or
completed action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee.  The Company shall not
enter into any settlement of any action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.
 
 
3

--------------------------------------------------------------------------------


 
(b)           Without diminishing or impairing the obligations of the Company
set forth in Section 5(a) of this Article I, if, for any reason, Indemnitee
shall elect or be required to pay all or any portion of any judgment or
settlement in any threatened, pending or completed action, suit or proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), the Company shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction from which
such action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which
applicable law may require to be considered.  The relative fault of the Company
and all officers, directors or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), on the one hand, and Indemnitee, on the other hand, shall
be determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.
 
(c)           The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.
 
(d)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
 
6.           Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Article I, to the extent Indemnitee is a witness in, but
not a party to, any action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that Indemnitee is or was
a director, officer, employee or agent of the Company or any of its
subsidiaries, or is or was serving at the request of the Company as a director,
officer, employee or agent (except in each of the foregoing situations to the
extent any written agreement, arrangement or understanding of agency to which
Indemnitee is a party contains provisions that supersede or abrogate
indemnification under this Article I) of another corporation or of any
 
 
4

--------------------------------------------------------------------------------


 
partnership, joint venture, trust, employee benefit plan or other enterprise,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by or on behalf of Indemnitee in connection therewith.
 
7.           Determination of Right to Indemnification.  Indemnification under
Sections 1 and 2 of this Article I shall be made only as authorized in the
specific case upon a determination that indemnification of Indemnitee is proper
in the circumstances because Indemnitee has met the applicable standard of
conduct set forth in Section 1 or 2 of this Article I, as the case may be.  Such
determination shall be made (a) if a Change of Control (as hereinafter defined)
shall not have occurred, (i) by the Board of Directors by a majority vote of the
Disinterested Directors (as hereinafter defined), even though less than a
quorum, or (ii) if there are no Disinterested Directors or, even if there are
Disinterested Directors, if a majority of such Disinterested Directors so
directs, by (A) Independent Counsel (as hereinafter defined) in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee, or (B) if the Board of Directors so directs, the stockholders of the
Company; or (b) if a Change of Control shall have occurred and subject to
Article II, Section 3(c), by Independent Counsel selected by Indemnitee in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee, unless Indemnitee shall request that such determination be made by
or at the direction of the Board of Directors, in which case it shall be made in
accordance with Section 7(a) of this Article I.  Indemnitee shall be entitled to
be indemnified against the Expenses actually and reasonably incurred by
Indemnitee in cooperating with the person or entity making the determination of
entitlement to indemnification (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and, to the extent successful, in
connection with any litigation or arbitration with respect to such claim or the
enforcement thereof.
 
8.           Timing of Determination of Right to Indemnification.  If a Change
of Control shall not have occurred, or if a Change of Control shall have
occurred and Indemnitee requests pursuant to Section 7(b) of this Article I that
the determination as to whether Indemnitee is entitled to indemnification be
made by or at the direction of the Board of Directors, Indemnitee shall be
conclusively presumed to have been determined pursuant to Section 7 of this
Article I to be entitled to indemnification if (a)(i) within fifteen days after
the next regularly scheduled meeting of the Board of Directors following receipt
by the Company of the request therefor, the Board of Directors shall not have
resolved by majority vote of the Disinterested Directors to submit such
determination to (A) Independent Counsel for its determination or (B) the
stockholders for their determination at the next annual meeting, or any special
meeting that may be held earlier, after such receipt, and (ii) within sixty days
after receipt by the Company of the request therefor (or within ninety days
after such receipt if the Board of Directors in good faith determines that
additional time is required by it for the determination and, prior to expiration
of such sixty-day period, notifies Indemnitee thereof), the Board of Directors
shall not have made the determination by a majority vote of the Disinterested
Directors, or (b) after a resolution of the Board of Directors, timely made
pursuant to Section 8(a)(i)(B) of this Article I, to submit the determination to
the stockholders, the stockholders meeting at which the determination is to be
made shall not have been held on or before the date prescribed (or on or before
a later date, not to exceed sixty days beyond the original date, to which such
meeting may have been postponed or adjourned on good cause by the Board of
Directors acting in good faith); provided, however, that this sentence shall not
apply if Indemnitee has misstated or failed to state a material fact in
connection with his or her request for indemnification.  Such presumed
determination that
 
 
5

--------------------------------------------------------------------------------


 
Indemnitee is entitled to indemnification shall be deemed to have been made
(I) at the end of the sixty-day or ninety-day period (as the case may be)
referred to in Section 8(a)(ii) of this Article I or (II) if the Board of
Directors has resolved on a timely basis to submit the determination to the
stockholders, on the last date within the period prescribed by law for holding
such stockholders meeting (or a postponement or adjournment thereof as permitted
above).
 
9.           Advancement of Expenses.  Expenses actually and reasonably incurred
by Indemnitee in defending any civil, criminal, administrative or investigative
action, suit or proceeding referred to in this Article I shall be paid by the
Company in advance of the final disposition of such action, suit or proceeding,
promptly after receipt of a request therefor stating in reasonable detail the
Expenses incurred; provided that, in each case, the Company shall have received
an undertaking by or on behalf of Indemnitee to repay such amount if it shall
ultimately be determined that Indemnitee is not entitled to be indemnified by
the Company as authorized in this section.
 
10.           Definitions.  For purposes of this Agreement:
 
(a)           “Change of Control” means any of the following:
 
(i)                The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company (the “Outstanding Corporation Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that for purposes of this
Section 10(a)(i), the following acquisitions shall not constitute a Change of
Control:  (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (D) any acquisition pursuant to a transaction which complies with
Section 10(iii)(A), (B) or (C) of this Article I; or
 
(ii)                Individuals who, as of August 17, 2005, constitute the Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to that date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or
 
(iii)                Consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company or the
 
 
6

--------------------------------------------------------------------------------


 
 
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Corporate Transaction beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors or
members of any other governing body, as the case may be, of the corporation or
other legal entity resulting from such Corporate Transaction, respectively
(including, without limitation, a corporation or other legal entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or of
such corporation resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation or securities entitled under ordinary
circumstances to elect a majority of the members of the governing body of any
other legal entity resulting from such Corporate Transaction or the combined
voting power of the then outstanding voting securities of such corporation or
the then outstanding securities with the combined voting power entitled to elect
a majority of the members of the governing body of any other legal entity
resulting from such Corporate Transaction, except to the extent that such
ownership existed prior to the Corporate Transaction and (C) at least a majority
of the members of the board of directors of the corporation or other governing
body of any other legal entity resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Corporate Transaction; or
 
(iv)                Approval by the Company’s stockholders of a complete
liquidation or dissolution of the Company.
 
(b)           “Disinterested Director” means a director of the Company who is
not and was not a party to an action, suit or proceeding in respect of which
indemnification is sought by Indemnitee.
 
(c)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(d)           “Independent Counsel” means a law firm, or a member of a law firm,
that (i) is experienced in matters of corporation law; (ii) neither presently
is, nor in the past five years has been, retained to represent the Company,
Indemnitee or any other party to the action, suit or proceeding giving rise to a
claim for indemnification under this Agreement, in any matter material to the
Company, Indemnitee or any such other party; and (iii) would not, under
applicable standards of professional conduct then prevailing, have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine the Company’s or Indemnitee’s rights under this Agreement.
 
 
7

--------------------------------------------------------------------------------


 
11.           Non-Exclusivity; Survival of Rights.  The indemnification,
contribution and advancement of Expenses herein provided, or granted pursuant
hereto, shall not be deemed exclusive of any other rights to which Indemnitee
may be entitled under any written agreement, vote of stockholders or
Disinterested Directors, the certificate of incorporation of the Company, the
By-Laws or otherwise, both as to action in Indemnitee’s official capacity and as
to action in another capacity while holding such office, and shall continue as
to Indemnitee after his or her Corporate Status (as defined below) has
ceased.  Notwithstanding any amendment, alteration or termination of this
Article I or any of its provisions, or of any of the Procedures set forth in
Article II, in each case, in accordance with Section 7 of Article III,
Indemnitee shall be entitled to indemnification, contribution and advancement of
Expenses in accordance with the provisions hereof and thereof with respect to
any action taken or omitted prior to such amendment, alteration or termination,
except to the extent otherwise required by law.  To the extent that a change in
the DGCL, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the certificate of
incorporation of the Company, the By-Laws or this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
 
12.           Indemnification for Actions Against the Company.  No
indemnification shall be payable pursuant to this Article I with respect to any
action against the Company commenced by Indemnitee unless the Board of Directors
shall have authorized the commencement thereof or unless and to the extent that
this Article I or the Procedures set forth in Article II shall specifically
provide for indemnification of Expenses relating to the enforcement of rights
under this Agreement.
 
13.           Vesting of Indemnification Rights.  Notwithstanding any amendment,
alteration or termination of any provision of this Agreement in accordance with
Section 7 of Article III, all rights to indemnification, contribution and
advancement of Expenses under this Agreement vest in Indemnitee at the time
Indemnitee became or becomes a director, officer, employee or agent of the
Company or any of its subsidiaries, and Indemnitee shall be entitled to the
benefits of this Agreement with respect to any claim for indemnification,
contribution and advancement of Expenses arising out of any action taken or
omitted prior to such amendment, alteration or termination, except to the extent
otherwise required by law.
 
ARTICLE II
 
PROCEDURES
 
1.           Purpose.  The following procedures for submission and determination
of claims for indemnification pursuant to Article I of this Agreement (the
“Procedures”) are to implement the provisions of Article I of this Agreement.
 
 
8

--------------------------------------------------------------------------------


 
2.           Definitions.  For purposes of these Procedures:
 
(a)           All terms that are defined in Article I of the this Agreement
shall have the meanings ascribed to them therein when used in these Procedures
unless otherwise defined herein, and all terms that are defined in this
Article II shall have the meanings ascribed to them herein when used in the
other Articles of this Agreement.
 
(b)           “Expenses” include all attorneys’ fees, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in, a Proceeding; and shall
also include such retainers as counsel may reasonably require in advance of
undertaking the representation of an Indemnitee in a Proceeding.  Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, or other appeal bond or its
equivalent.  Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments, excise taxes or fines against Indemnitee.
 
(c)           “Proceeding” includes any action, suit, arbitration, alternative
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by Indemnitee unless the Board of Directors shall have authorized the
commencement thereof.
 
3.           Submission and Determination of Claims.
 
(a)           To obtain indemnification or advancement of Expenses under
Article I of this Agreement, Indemnitee shall submit to the General Counsel of
the Company a written request therefor, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to permit a determination as to whether and what extent
Indemnitee is entitled to indemnification or advancement of Expenses, as the
case may be.  The General Counsel shall, promptly upon receipt of a request for
indemnification, advise the Board of Directors thereof in writing if a
determination in accordance with Article I, Section 7 of this Agreement is
required.
 
(b)           Upon written request by an Indemnitee for indemnification pursuant
to Section 3(a) of this Article II, a determination with respect to Indemnitee’s
entitlement thereto in the specific case, if required pursuant to this
Agreement, shall be made in accordance with Article I, Section 7 of this
Agreement, and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten days after such
determination.  Indemnitee shall cooperate with the person, persons or entity
making such determination, with respect to Indemnitee’s entitlement to
indemnification, including providing to each person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.
 
 
9

--------------------------------------------------------------------------------


 
(c)           If entitlement to indemnification is to be made by Independent
Counsel pursuant to Article I, Section 7 of this Agreement, the Independent
Counsel shall be selected as provided in this Section 3(c).  If a Change of
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected.  If
a Change of Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board of Directors, in which event the immediately preceding
sentence shall apply), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected.  In either
event, Indemnitee or the Company, as the case may be, may, within seven days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection.  Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Article I, Section 10(d) of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit.  If, within twenty days after
the next regularly scheduled Board of Directors meeting following submission by
Indemnitee of a written request for indemnification pursuant to Section 3(a) of
this Article II, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware or other court of competent jurisdiction for resolution
of any objection which shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the Court or by such other person as
the Court shall designate, and the person with respect to whom an objection is
favorably resolved or the person so appointed shall act as Independent Counsel
under Article I, Section 7 of this Agreement.  The Company shall pay any and all
reasonable fees and expenses (including without limitation any advance retainers
reasonably required by counsel) of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Article I, Section 7
of this Agreement, and the Company shall pay all reasonable fees and expenses
(including without limitation any advance retainers reasonably required by
counsel) incident to the procedures of Article I, Section 7 of this Agreement
and this Section 3(c), regardless of the manner in which Independent Counsel was
selected or appointed.  Upon the delivery of its opinion pursuant to Article I,
Section 7 of this Agreement or, if earlier, the due commencement of any judicial
proceeding or arbitration arising as a result of a determination made pursuant
to Article I, Section 7 of this Agreement, that Indemnitee is not entitled to
indemnification under this Agreement, Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
 
(d)           If a Change of Control shall have occurred, in making a
determination with respect to entitlement to indemnification under this
Agreement, the person, persons or entity making such determination shall presume
that an Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 3(a) of this Article II, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.
 
 
10

--------------------------------------------------------------------------------


 
(e)           Any Independent Counsel, member of the Board of Directors or
stockholder of the Company shall act reasonably and in good faith in making a
determination regarding the Indemnitee’s entitlement to indemnification under
this Agreement.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
 
4.           Review and Enforcement of Determination.
 
(a)           In the event that (i) advancement of Expenses is not timely made
pursuant to Article I, Section 9 of this Agreement, (ii) payment of
indemnification is not made pursuant to Article I, Section 3 or 6 of this
Agreement within ten days after receipt by the Company of written request
therefor, (iii) a determination is made pursuant to Article I, Section 7 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (iv) the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Article I, Section 7 of this Agreement
and such determination shall not have been made and delivered in a written
opinion within ninety days after receipt by the Company of the written request
for indemnification, or (v) payment of indemnification is not made within ten
days after a determination has been made pursuant to Article I, Section 7 of
this Agreement that Indemnitee is entitled to indemnification or within ten days
after such determination is deemed to have been made pursuant to Article I,
Section 8 of this Agreement, Indemnitee shall be entitled to an adjudication in
an appropriate court of the State of Delaware, or in any other court of
competent jurisdiction, of Indemnitee’s entitlement to such indemnification or
advancement of Expenses.  Alternatively, Indemnitee, at his or her option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the rules of the American Arbitration Association.  Indemnitee shall commence
such proceeding seeking an adjudication or an award in arbitration within one
year following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 4(a).  The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.  Any
such arbitrator shall have the power and authority to award any remedy or
judgment that could be awarded in an appropriate court of the State of Delaware,
or any court of competent jurisdiction.  Any opinion or award rendered by
arbitration shall be final and binding upon the parties, and judgment upon the
award may be entered in any appropriate court of the State of Delaware, or any
court of competent jurisdiction in the United States.
 
(b)           In the event that a determination shall have been made pursuant to
Article I, Section 7 of this Agreement that an Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 4 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination.  If a Change of Control shall have occurred, the
Company shall have the burden of proving in any judicial proceeding or
arbitration commenced pursuant to this Section 4 that Indemnitee is not entitled
to indemnification or advancement of Expenses, as the case may be.
 
(c)           If a determination shall have been made or deemed to have been
made pursuant to Article I, Section 7 or 8 of this Agreement that an Indemnitee
is entitled to
 
 
11

--------------------------------------------------------------------------------


 
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 4, absent
(i) a misstatement or omission of a material fact in connection with
Indemnitee’s request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
 
(d)           The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 4 that the
procedures and presumptions of these Procedures are not valid, binding and
enforceable, and shall stipulate in any such judicial proceeding or arbitration
that the Company is bound by all the provisions of these Procedures.
 
(e)           In the event that an Indemnitee, pursuant to this Section 4, seeks
to enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement in a judicial proceeding or arbitration, Indemnitee shall be entitled
to recover from the Company, and shall be indemnified by the Company against,
any and all Expenses actually and reasonably incurred in such judicial
proceeding or arbitration, but only if Indemnitee prevails therein.  If it shall
be determined in such judicial proceeding or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
judicial proceeding or arbitration shall be appropriately prorated.
 
5.           Reliance.  Indemnitee shall be deemed to have acted in good faith
if Indemnitee’s action is based on the records or books of account of the
Company, any of its subsidiaries, another corporation or any partnership, joint
venture, trust, employee benefit plan or other enterprise which he is or was
serving at the request of the Company as a director, officer, employee or agent
(collectively, an “Enterprise”), including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise.  In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Enterprise shall not be imputed to Indemnitee for purposes of determining
Indemnitee’s right to indemnification under this Agreement.
 
6.           Settlement.  The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty.  In the event
that any action, claim or proceeding to which Indemnitee is a party is resolved
in any manner other than by adverse judgment against Indemnitee (including,
without limitation, settlement of such action, claim or proceeding with or
without payment of money or other consideration) it shall be presumed that
Indemnitee has been successful on the merits or otherwise in such action, suit
or proceeding.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
 
 
12

--------------------------------------------------------------------------------


 
ARTICLE III
 
MISCELLANEOUS
 
1.           Duration of Agreement.  All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is or was a
director, officer, employee or agent of the Company or any of its subsidiaries
or is or was serving at the request of the Company as a director, officer,
employee or agent (except in each of the foregoing situations to the extent any
written agreement, arrangement or understanding of agency contains provisions
that supersede or abrogate indemnification under Article I of this Agreement) of
another corporation or of a partnership, joint venture, trust, employee benefit
plan or other enterprise (Indemnitee’s status as any such director, officer,
employee or agent is referred to herein as Indemnitee’s “Corporate Status”) and
shall continue thereafter until the longer of (a) the expiration of all
applicable statutes of limitation to assert any claim against Indemnitee by
reason of Indemnitee’s Corporate Status or (b) so long as Indemnitee shall be
subject to any Proceeding (or any proceeding commenced under Article II,
Section 3 or 4 of this Agreement) by reason of Indemnitee’s Corporate Status,
whether or not Indemnitee is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives, as the case may be.
 
2.           Security.  To the extent requested by Indemnitee and approved by
the Board of Directors, in its sole discretion, the Company may at any time and
from time to time provide security to Indemnitee for the Company’s obligations
hereunder through an irrevocable bank line of credit, funded trust or other
collateral.  Any such security, once provided to Indemnitee, may not be revoked
or released without the prior written consent of Indemnitee.
 
3.           Enforcement.
 
(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve, in among other potential capacities, as a director,
officer, employee or agent of the Company and/or any Enterprise, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director, officer, employee or agent of the Company and/or any Enterprise.
 
(b)           Subject to any broader rights to indemnification, contribution and
advancement of Expenses to which Indemnitee may be entitled under the
certificate of incorporation of the Company, the By-Laws, the DGCL or otherwise,
this Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.
 
 
13

--------------------------------------------------------------------------------


 
4.           Insurance; Subrogation.
 
(a)           The Company currently has in force policies of directors’ and
officers’ liability insurance (“Liability Insurance”).  The Company agrees to
furnish to Indemnitee copies of such Liability Insurance policies upon
Indemnitee’s request.  The Company further agrees that, so long as Indemnitee
shall continue to serve as a director or officer of the Company (and thereafter
for a period of time equal to the greater of 6 years and so long as Indemnitee
is subject to any Proceeding), the Company will, subject to the limitations set
forth below, use its reasonable best efforts to purchase and maintain in force
for the benefit of Indemnitee one or more policies of Liability Insurance
(including, if applicable, “tail” insurance coverage in the event of a Change of
Control) with terms of coverage substantially similar to those provided under
the policies in force and effect on the date hereof and in no event less
favorable than the terms of coverage provided for the benefit of any other
director, officer, employee or agent of the Company or any of its subsidiaries
or for the benefit of persons serving at the request of the Company as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust, employee benefit plan or other enterprise. The Company
shall not be required to maintain such Liability Insurance in force if, in the
sole judgment of the Board of Directors serving at the time such judgment is
made, Liability Insurance is not available on commercially reasonable terms, the
premium cost of such Liability Insurance is disproportionate to the amount of
the coverage provided or such Liability Insurance is so limited, by exclusions
or otherwise, that there is an insufficient benefit from such Liability
Insurance.  If, at the time of the receipt of a notice of a Proceeding pursuant
to the terms hereof, the Company has such Liability Insurance in effect, the
Company shall give prompt notice of the commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the respective
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.
 
(b)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
 
(c)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, other indemnity provision or otherwise, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision.
 
5.           Exception to Right of Indemnification.  Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity or contribution in connection with any claim
made against Indemnitee for an accounting of profits made from the purchase and
sale (or sale and purchase) by Indemnitee of securities of the Company within
the meaning of Section 16(b) of the Exchange Act, as amended, or similar
provisions of state statutory law or common law.
 
 
14

--------------------------------------------------------------------------------


 
6.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall in no way affect the validity or enforceability of any
other provision.  Without limiting the generality of the foregoing, this
Agreement is intended to confer upon Indemnitee indemnification rights to the
fullest extent permitted by applicable laws.  In the event any provision hereof
conflicts with any applicable law, such provision shall be deemed modified,
consistent with the aforementioned intent, to the extent necessary to resolve
such conflict.
 
7.           Modification and Waiver.  No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto; provided, however, that notwithstanding any
supplement, modification, termination or amendment of this Agreement, Indemnitee
shall be entitled to the rights set forth in this Agreement with respect to any
claim for indemnification arising out of any action taken or omitted prior to
such supplement, modification, termination or amendment, whenever such claim may
be asserted against Indemnitee, except to the extent otherwise required by
law.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.
 
8.           Notice By Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or other matter which may be subject to
indemnification covered hereunder.  The failure to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise unless and only to the extent that such failure or
delay materially prejudices the Company.
 
9.           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (a) upon personal delivery to the party to be notified, (b) when sent by
facsimile if sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent:
 
(a)           To Indemnitee at the address set forth below Indemnitee signature
hereto.
 
(b)           To the Company at:
 
ACCO Brands Corporation
300 Tower Parkway
Lincolnshire, IL  60069
Fax. No.:  847-484-4144
Attention:  General Counsel
 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
 
15

--------------------------------------------------------------------------------


 
10.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.           Headings.  The headings of the Articles and Sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
12.           Governing Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.
 
SIGNATURE PAGE TO FOLLOW
 
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 

  ACCO BRANDS CORPORATION          
 
By:
        Name:_____________________________________________      
Title:______________________________________________          

 
 

 
INDEMNITEE
 
_____________________________________________________
Name:________________________________________________
 
Address:
_____________________________________________________
_____________________________________________________
_____________________________________________________
_____________________________________________________
Fax. No.:______________________________________________
 

 
 
17

 
 